UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 December 31 , 2012 NOVO NORDISK A/S (Exact name of Registrant as specified in its charter) Novo Allé DK- 2880, Bagsvaerd Denmark (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F Form 20-F [X] Form 40-F [] Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes [] No [X] If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g-32(b):82- Ryzodeg® (insulin degludec/insulin aspart) approved in Japan Bagsværd, Denmark, 25 December 2012 – Novo Nordisk today announced that the Japanese Ministry of Health, Labour and Welfare has approved Ryzodeg® (insulin degludec/insulin aspart) for the treatment of diabetes. Ryzodeg® is a soluble formulation of Tresiba® (insulin degludec), a once-daily new-generation basal insulin analogue with an ultra-long duration of action, and NovoRapid® (insulin aspart which in the US is marketed under the brand name NovoLog®). Ryzodeg® can be administered once or twice daily with the main meal(s). In global ‘treat-to-target’ studies supporting the new drug application, where Ryzodeg® was compared to NovoMix®, Ryzodeg® demonstrated a significantly lower risk of nocturnal hypoglycaemia while successfully achieving equivalent reductions in HbA1c. In Japan, Ryzodeg® will be available in FlexTouch®, Novo Nordisk’s latest prefilled insulin pen, which has an easy auto-injector mechanism, and in Penfill® for Novo Nordisk’s durable insulin pens. “We are excited about the approval of Ryzodeg®”, said Mads Krogsgaard Thomsen, executive vice president and chief science officer of Novo Nordisk. “The unique properties of Ryzodeg® provide the potential to improve treatment for people with diabetes in Japan”. About Tresiba® and Ryzodeg® Tresiba® is the global brand name for insulin degludec, a once-daily new-generation basal insulin analogue with an ultra-long duration of action, discovered and developed by Novo Nordisk.
